Citation Nr: 1023061	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a urinary disability, 
claimed as weak bladder, to include as secondary to residuals 
from an ovarian cyst removal or appendectomy.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1977 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above RO in August 
2009; a transcript is of record.
 
This claim was previously before the Board in October 2009, 
at which time the Board remanded it for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's urinary disability, 
claimed as weak bladder, is due to any incident or event in 
active service, or is proximately due to or the result of her 
service-connected residuals of ovarian cyst removal and/or 
appendectomy, on either a causation or aggravation basis


CONCLUSION OF LAW

A urinary disability, claimed as weak bladder, was not 
incurred in or aggravated by service, nor is it shown to be 
due to, the result of, or aggravated by the Veteran's 
service-connected residuals of ovarian cyst removal and/or 
appendectomy.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice,  and, as discussed below, the Board has found none.

In November 2005, June 2006, and March 2009 VA sent the 
Veteran letters informing her of the types of evidence needed 
to substantiate her claim and its duty to assist her in 
substantiating her claim under the VCAA.  The letters 
informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2006 rating 
decision, April 2007 SOC, February 2009 SSOC, May 2009 SSOC, 
and April 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided her with additional periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.




Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 
3.310(b) institutes additional evidentiary requirements that 
must be satisfied before aggravation may be conceded and 
service connection granted.  In addressing the imposition of 
this new evidentiary requirement, the regulatory comments 
cite to 38 U.S.C. § 501 as the supporting authority, and not 
Allen.  See 71 Fed. Reg. at 52,744-45.  The present case 
predates the regulatory change.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The Veteran's service treatment records (STRs) do not show 
any complaints or treatment related to a urinary disability.  
February 1978 STRs indicate that a cyst was found on the 
Veteran's right ovary at her separation examination, and that 
it was surgically removed.  Many years after service, private 
treatment records from 2005 through 2006 with S.H.Y.H., M.D., 
show that the Veteran was prescribed Detrol and was noted to 
have incontinence of urine. 

Treatment records from Dr. K, a private physician, show that 
the Veteran continued to be treated for urinary incontinence 
from 2006 through 2009.

The Veteran underwent a VA examination in February 2009 at 
which she reported that, since her departure from the 
military, she had suffered with an overactive bladder and was 
taking Detrol LA.  She said that, as of the examination, she 
did not have incontinence unless she coughed hard, and she 
urinated every hour to hour-and-a-half during the day and 
four to five times at night.  The Veteran did not report 
hesitancy, problems with her stream, or dysuria.  She denied 
surgery on the urinary tract, urinary infections, stones, 
hospitalizations, or malignancy of the urinary tract.  Her 
daily activities included some difficulty when she had 
leakage in her car or when she was out.  The examiner 
diagnosed her with an overactive bladder, and said it could 
not be concluded that the bladder disorder is secondary to 
the surgical scar without resorting to mere speculation.

The Veteran underwent a VA examination in April 2009 at which 
she reported that her urinary incontinence had worsened over 
the last couple of years and accompanied coughing, sneezing, 
and laughing.  She also complained of incontinence if she 
waited too long to void, and said she would lose urine with 
intercourse and orgasm.  The examiner diagnosed the Veteran 
with stress urinary incontinence and overflow incontinence.  
At the August 2009 hearing, she testified that she did not 
feel she was properly able to perform the urinary testing at 
the April 2009 VA examination because she could not forcibly 
evacuate the urine.

May 2009 VA urogynecology treatment records indicate that the 
Veteran had impaired urinary elimination; she was advised to 
decrease her consumption of acidic foods.  She was also 
advised to limit herself to one cup of coffee or tea per day 
and to avoid carbonated drinks, because they are bladder 
irritants.  July 2009 VA records indicate that the Veteran 
had urge incontinence.  

She underwent another VA examination in December 2009.  Her 
chief complaint was stress urinary incontinence since 1978, 
which had worsened over the last couple of years.  There was 
an increase in incontinence with coughing, sneezing, and 
laughing.  The Veteran also reporting having urge 
incontinence and taking Detrol for six years, which had been 
helping some.  It was noted that the Veteran also drank a lot 
of coffee, tea and sodas.  Quantitatively, she was leaking 
urine with stress incontinence every day, with urge 
incontinence two times per week, nocturia five times, and 
increased urinary frequency.  The Veteran's medical history 
was noted to include hyperactive bladder and stress urinary 
incontinence.  It was also noted that in 1978 she had 
undergone an exploratory laparotomy, with incidental 
appendectomy and corpus luteal cyst excision.

After examining the Veteran, the examiner diagnosed her with 
urinary incontinence reportedly of stress type and over 
active bladder type, nocturia, and urinary infrequency.  The 
examiner noted that the urodynamics did not show any type of 
detrusor instability or urinary incontinence with cough or 
valsalva.  Furthermore, there was documentation of stress 
urinary incontinence, and the bladder looked stable with 422 
ml.  The examiner felt that the nocturia and frequency 
symptoms were mostly related to the Veteran's large intake of 
fluids, including coffee, tea, and soft drinks.  The Veteran 
told the examiner that her bladder problems could have been 
from her 1978 surgery.  The examiner opined that it is 
unlikely that the Veteran's overactive bladder symptoms and 
stress incontinence are related to her surgery in military 
service, or to service itself.  He opined that the Veteran's 
voiding hesitancy could be related to the environment because 
the Veteran noted that she could not urinate as she was 
sitting in the urodynamics chair.  Furthermore, on another 
visit to the clinic she was able to urinate, and her residual 
was only 5 ml, which is normal.

We recognize the sincerity of the arguments advanced by the 
Veteran that her current urinary disability is service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, a urinary 
disability requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a urinary 
disability, claimed as weak bladder, to include as secondary 
to residuals from an ovarian cyst removal or appendectomy.  
The December 2009 VA examiner found that it is unlikely that 
the Veteran's overactive bladder symptoms and stress 
incontinence are related to her surgery in military service, 
or to military service itself.  Given that the claims file 
was reviewed by the examiner and the examination report set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be 
sufficient.  There are no medical opinions of record which 
establish a causal or etiological relationship between the 
Veteran's military service and her current urinary 
disability.  Furthermore, continuity of symptomatology since 
service has not been established because the STRs do not 
indicate that the Veteran had urinary symptoms during 
service.  See 38 C.F.R. § 3.304(b).

Because the evidence preponderates against the Veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied, on both direct and secondary bases.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a urinary disability, claimed as weak 
bladder, to include as secondary to residuals from an ovarian 
cyst removal or appendectomy, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


